PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/026,518
Filing Date: 31 Mar 2016
Appellant(s): TORAY INDUSTRIES, INC. et al.



__________________
Toray Industries, Inv. And National Cancer Center
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed May 27, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.  

Double Patenting
The nonstatutory double patenting provisional rejection over claims 1, 2, 6, 7, 9 and 10 as being unpatentable over claims 1, 2, 6, 7 and 19 of copending Application No. 15/546,178 (filed July 25, 2017) is withdrawn in light of Appellants filing a Terminal Disclaimer on May 24, 2022 and its acceptance by the Office.

The nonstatutory double patenting provisional rejection over claims 1, 2, 6, 7, 9 and 10 as being unpatentable over claims 1, 8, 12, 13 and 25-28 of copending Application No. 15/555,031 (filed August 31, 2017) is withdrawn in light of Appellants filing a Terminal Disclaimer on May 24, 2022 and its acceptance by the Office.


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 1, 2, 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims read on methods of detecting APOA2 protein variants, which require (A) an anti-APOA2-ATQ terminus antibody that binds to a C-terminal region of the APOA2-ATQ protein comprising the amino acid sequence of SEQ ID NO: 1 and an anti-APOA2-ATQ non-terminus antibody that binds to the amino acid sequence other than the amino acid sequence of SEQ ID NO:1; and (B) an anti-APOA2-AT terminus antibody that specifically binds to a C-terminal region of the APOA2-AT protein comprising amino acid sequence SEQ ID NO: 2 and an anti-APOA2-AT non-terminus antibody binding to the amino acid sequence other than SEQ ID NO:2.  Based on the disclosure, APOA2-ATQ protein is full-length APOA2 protein and APOA2-AT protein is the APOA2 protein lacking the C-terminal glutamine residue (see paragraph 0006 bridging pages 2 and 3 in the Specification).  Based on the prior art teachings (Pankhurst et al., Journal of Lipid Research, 44:349-355, 2003/ IDS reference #13 submitted March 31, 2016); and Honda et al., PLOS ONE 7(10): 1-11, October 2012/ IDS reference #10 submitted March 31, 2016), APOA2-ATQ comprising SEQ ID NO:1 are residues 24-100 of APOA2, and APOA2-AT comprising SEQ ID NO:2 are residues 24-99 of APOA2.  Thus, the claims require (A) a first antibody that binds to any epitope on SEQ ID NO:1, and a 2nd antibody that binds ONLY to residues 1-23 of full length APOA2; and (B) a third antibody that binds to any epitope on SEQ ID NO:2, and a 2nd antibody that binds ONLY to residues 1-23 of full length APOA2.
More specifically, claim 9 contains the same language as that cited in claim 1 with an additional limitation for anti-APOA2-ATQ terminus antibody comprising “a heavy chain CDR1, CDR2 and CDR3 comprising the amino acid sequences of SEQ ID NOs: 4, 5 and 6, respectively”, and “a light chain CDR1, CDR2 and CDR3 comprising the amino acid sequences of SEQ ID NO: 7, 8 and 9, respectively”.
Claim 10 also contains the same language as that cited in claim 1 with additional limitation for anti-APO2-ATQ terminus antibody comprising “a heavy chain CDR1, CDR2 and CDR3 comprising the amino acid sequences of SEQ ID NOs: 10, 11, and 12, respectively”, and “a light chain CDR1, CDR2, and CDR3 comprising the amino acid sequences of SEQ ID NO: 13, 14, and 15, respectively”.
At the time the application was filed Applicants seem to not be in possession of a host of binding entities and did not have possession of the breadth of binding entities noted in the claimed methods. The instant specification does not disclose and the prior art does not teach a genus of antibodies that bind residues 1-23 of APOA2 and does not bind to amino acid sequences of either SEQ ID NO:1 or SEQ I D NO:2 as required for the APOA-ATQ non-terminus antibody or APOA2-AT non-terminus antibody, respectively.  The specification does not make clear Appellants are in possession of all the possible binding molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. No corollary nexus has been established between structure and function. There is insufficient to support the generic claims.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-APOA2-ATQ non-terminus antibodies, anti-APOA2-AT non-terminus antibodies and anti-APOA2-AT terminus antibodies encompassed by the claimed invention.  Particularly, the instant specification does not teach the structural features of genus of antibodies nor representative species of anti-APOA2-ATQ non-terminus antibodies that bind to residues 1-23 of APOA2 and do not bind the C-terminus of APOA2-ATQ comprising the amino acid sequence of SEQ ID NO:1, nor the structural features of genus of anti-APOA2-AT non-terminus antibodies that bind to residues 1-23 of APOA2 and do not bind the C-terminus of APOA2-ATQ comprising the amino acid sequence of SEQ ID NO:2 that are contacted with a bodily fluid as required by the instant claims.  
The claims here are directed to methods of using antibodies, rather than the antibodies themselves, but the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 926 (Fed. Cir. 2004):
Regardless whether a compound is claimed per se or a method is 
claimed that entails the use of the compound, the inventor cannot 
lay claim to that subject matter unless he can provide a description
of the compound sufficient to distinguish infringing compounds from 
non-infringing compounds, or infringing methods from 
non-infringing methods.

Given the highly diverse nature of antibodies, one skilled in the art cannot envision the structure of the said antibodies by simply knowing where its binds.  Abbvie establishes “[o]ne needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.” Id. 
	 In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
    	“A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
The skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 U5PQ 2d 1601 at 1606 (CAFC1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts. 18 U5PQ2d 1016.
Furthermore, In The Reagents of the University of California v. Eli Lilly (43 U5PQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
Applicants did not have possession of the breadth of molecules broadly characterized as anti-APOA2-ATQ non-terminus antibodies that bind to residues 1-23 of APOA2 and does not bind to the amino acid sequence of SEQ ID NO: 1, and anti-APOA2-AT non-terminus antibodies that bind to residues 1-23 of APOA2 and does not bind to the amino acid sequence of SEQ ID NO: 2. 
The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    	The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
    	“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the capture and detection antibodies essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     	“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
   	The instant disclosure, including the claims fails to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of capture and detection antibodies.
    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claims include antibodies that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationship of written description, but do not describe the structure-identifying information about the monoclonal antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the APOA2 variant antibodies.
    	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.

(2) Response to Argument
Claim Rejections - 35 USC § 112
	The rejection of claims 1, 2, 6, 7, 9 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Appellants set forth the detection methods and the antibodies required asserting they have found an unexpected effect brought about when implementing the said methods, see Brief, page 7; and page 12, lines 1-4.  Appellants note the antibodies used within the method, the anti-APOA2-ATQ non-terminus antibody and the anti-APOA2-AT non-terminus antibody may actually be the same antibody and state the Examiner seems to be of the point of view “…the antibodies themselves have to be identified rather than characterized by, e.g. binding sites, etc.”, see page 8 of the Brief. 
	The instant claimed method requires 4 antibodies.  Based on the disclosure (paragraph 0006), APOA2-ATQ protein is full-length APOA2 protein and APOA2-AT protein is the APOA2 protein lacking the C-terminal glutamine residue.  Moreover, based on the prior art teachings (Pankhurst et al., Journal of Lipid Research, 44: 349-355, 2003/IDS reference #13 submitted March 31, 2016; and Honda et al., PLOS ONE 7(10):1-11, October 2012/ IDS reference #10 submitted March 31, 2016), APOA2-ATQ comprising SEQ ID NO:1 are residues 24-100 of APOA2, and APOA2-AT comprising SEQ ID NO:2 are residues 24-99 of APOA2.  Therefore, the claimed method requires (A) a first antibody that binds to any epitope on SEQ ID NO:1, and a 2nd antibody that binds ONLY to residues 1-23 of full length APOA2, and (B) a third antibody that binds to any epitope on SEQ ID NO:2, and a 2nd antibody that binds ONLY to residues 1-23 of full length APOA2.

    PNG
    media_image2.png
    544
    1043
    media_image2.png
    Greyscale

	Antibodies that binds to any epitope of SEQ ID NO:1 or SEQ ID NO:2 are described in the instant specification and prior art.  However, antibodies that binds to residues 1-23 of APOA2 and do not bind SEQ ID NO:1 or SEQ ID NO:2 lack written description.
Whether the antibody is claimed per se or a method is claimed that requires the use of the antibody, Appellants ability to assert rights to the subject matter will be limited unless they can adequately and sufficiently describe the antibody in order to distinguish from other antibodies and methods. It has been communicated during the course of prosecution to Appellants an adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Araid Pharm., Inc. v. Eli Lilly & co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc). 
The Specification and declaratory evidence at best, set forth Appellants are in possession of two APOA2-ATQ terminus monoclonal antibodies, namely clones 7F2 and 6G2, which recognize APOA2-ATQ, SEQ ID NO: 1, see Brief, page 12, 1st full paragraph and page 22, 3rd paragraph; paragraph 0053 on page 19 in the Specification; and the Rizk Declaration submitted October 12, 2021. Moreover, Appellant seem to be in possession of two anti-APOA2 protein non-terminus antibodies described as clone MAB1 and clone MAB2 with known complete structure, see the Specfication, paragraph 0054 bridging pages 19 and 20; paragraph 0165 beginning on page 60 and corresponding Figures 4(A) and 4(B).of the Specification.
Appellants also make known that the antibodies from Abcam, Fitzgerald Industries International is commercially available and are an anti-APOA2 non-terminus as required by the instant claims, but fail to identify it, see last paragraph on page 12 of the Brief; section 0120 within the Specification; and the Rizk Declaration, paragraph 19.  However, reviewing the art the antibodies noted within the Abcam datasheets (accompanied the Final Action mailed December 27, 2021) are based upon,
(1) the immunogen is a synthetic peptide within human apolipoprotein A II/ ApoA-II aa 50-150;
(2) a synthetic peptide corresponding human apolipoprotein A II/ ApoA-II aa 50 to the C-terminus conjugated to keyhole limpet haemocyanin; and 
(3) a full-length native protein (purified) corresponding to human apolipoprotein A II/ ApoA-II, see Anti-Apolipoprotein A II/ ApoA-II antibody [EPR2913] (ab92478), see Anti-Apolipoprotein A II/ApoA-II antibody (ab76651); and Anti-Apolipoprotein A II/ ApoA-II antibody (ab24241). None of these antibodies bind exclusively to amino acid residues 1-23 and do not bind SEQ ID NO:1 nor SEQ ID NO:2 as required by the claims. In fact some of these antibodies would not even bind to residues 1-23 of APOA2. Further, the antibody that binds to the full length native APOA2 protein will bind amino acid residues 1-23, as well as the entire protein including other residues, which would include sequences of SEQ ID NO:1 or SEQ ID NO:2, i.e. ab92478. Thus, the prior art does not teach a genus of antibodies that binds to residues 1-23 of APOA2, and does not bind SEQ ID NO:1 nor SEQ ID NO:2.

However, sequences of one antibody do not predict sequences/structure of any and all anti-APOA2-ATQ non-terminus antibodies that bind to a region on APOA2-ATQ (SEQ ID NO:1), however not the amino acid residues 1-24 of SEQ ID NO: 1, and an anti-APOA2-AT non-terminus antibody that bind to a region on APOA2-AT (SEQ ID NO:2) and not amino acid residues 1-24 of SEQ ID NO: 2, see Brief, paragraph bridging pages 15 and 16; page 19; and pages 23 and 24. Here, Appellants are describing the antigen and certain functional attributes, but does not describe the structure-identifying information about the therapeutic antibodies essential to the claimed method, nor describe a representative number of species falling within the scope of the genus or structural common to the members of the genus so one of skill in the art can visualize or recognize the members of the genus of the actual anti-APOA2-ATQ non-terminus antibody that binds to a region on APOA2-ATQ and does not bind SEQ ID NO:1 comprising amino acid residues 1-24, and an anti-APOA2-AT non-terminus antibody that binds to a region on APOA2-AT and does not bind SEQ ID NO:2  comprising amino acid residues 1-24.
The claims, nor the Specification describe all the antibodies with the required functions, hence they both fail to describe a representative number of species within the claimed genera, see page 12 of Brief.  
Appellants note the preparation of an anti-APOA2-AT terminus polyclonal antibody, as well as the preparation of anti-APOA2-ATQ and anti-APOA2-AT non-terminus antibodies capable of recognizing an amino acid sequence other than the C-terminal regions, see Brief, page 12, Examples 1 and 4 within the Specification; and the Rizk Declaration, paragraph 18.  Appellants prophetically state these said antibodies “…can be the same antibody or two different antibody clones”, see last sentence on page 12 of the Brief. And while this may be true, these antibodies cannot be extrapolated to be representative of the entire genus.  Appellants’ assertions of describing specific antibodies is unsubstantiated, see last paragraph on page 14 of the Brief. The disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product. See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
Appellants assert “…the Examiner has not given appropriate weight to the “underlying
science” of the technology to which this application relates, including the submitted declaratory evidence. It is submitted that because the “underlying science” at issue in this case (the production of antibodies) is decades old and when appropriate weight is given to the underlying science, the evidence weighs heavily in favor of written description support. As discussed…, the state of the underlying science is demonstrated by undisputed facts regarding antibody production, literature and expert Declaration”, see bridging paragraph of pages 16 and 17; pages 19 and 20; and pages 23 and 24 of the Brief.  
	Appellants further notes “[t]he claimed invention only requires the use of well known, conventional techniques to generate generic antibodies binding to a C-terminal region of the APOA2-ATQ protein comprising the amino acid sequence represented by SEQ ID NO: 1, binding to the amino acid sequence other than the C-terminal region, binding to a C-terminal region of the APOA2-AT protein comprising the amino acid sequence represented by SEQ ID NO: 2, or binding to: the amino acid sequence other than the C-terminal region. Such antibodies may be easily produced by standard techniques that are well known and conventional in the relevant art.”, see page 19, 1st paragraph.  
	The Examiner concedes that the technology does exist to produce antibodies with precision regarding the structure, binding specificity and avidity.  However, these known processes cannot be extrapolated to support for written description of the broad genus of antibodies capable of binding to amino acid residues 1-23 of APOA2-ATQ, which does not bind the C-terminus of APOA2-ATQ comprising SEQ ID NO: 1, nor the genus of antibodies that bind amino acid residues 1-23 of APOA2-AT comprising SEQ ID NO: 2.  And while Appellants state these particular antibodies “… are not a reflection of what is actually being claimed” and sets forth an explanation, the claimed invention does embrace these plethora of undefined binding molecule requisite for the claimed method, see page 21. Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
Given the highly diverse nature of antibodies, one skilled in the art cannot envision the structure of the said antibodies by simply knowing where its binds.  Abbvie establishes “[o]ne needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.” Id. 
	The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Appellants further assert the present invention does not require specific functional behavior, see page 18, last paragraph of the Brief. Contrary to Appellants’ assertion, binding is a specific function and required by the claimed methods. The instant Specification does not describe those specific antibodies or exemplify descriptive examples of those specific antibodies that are suitable to function within the claimed methods.  The Specification does not show sufficient species that have the function of “specifically binding” to demonstrate that the genus was actually invented.  
Appellants must present sufficient evidence that one of ordinary skill would have understood the inventors were in possession of not just the formerly named two antibodies, but a representative number of antibodies demonstrating possession of the full scope of antibodies with the functional characteristic of being able to detect APOA2 protein variants in a body fluid.  The disclosure of these two antibodies does not provide guidance or evidence that all the other antibodies embraced by the claim language would result in the detection of the APOA2 protein variants. 
	The instant application does not provide a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-APOA2-ATQ non-terminus (shown as “3rd Antibody” in the figure above) antibodies and anti-APOA2-AT non-terminus (shown as “4th Antibody” in the figure above) antibodies encompassed by the claimed invention.  Particularly, the instant specification and the prior art do not teach the structural features of genus of antibodies nor representative species of antibodies that bind to an amino acid sequence of APOA2-ATQ and does not bind the C-terminus of APOA2-ATQ comprising the amino acid sequence of SEQ ID NO:1, nor the structural features of genus of antibodies that bind to an amino acid sequence of APOA2-AT and does not bind the C-terminus of APOA2-ATQ comprising the amino acid sequence of SEQ ID NO:2 that are contacted with a bodily fluid as required by the instant claims.  
	The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of detection antibodies.
    	Here, Applicants’ claims include antibodies that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the monoclonal antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the APOA2-ATQ non-terminus antibody and APOA2-AT non-terminus antibodies.
    	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Alana Harris Dent
/Alana Harris Dent/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

Conferees:
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643                                                                                                                                                                                                        

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.